Citation Nr: 0908415	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-14 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether indebtedness due to overpayment of VA education 
benefits in the amount of $1,686.60 is valid.

2.  Entitlement to a waiver of recovery of an overpayment of 
VA education benefits in the amount of $1,686.60.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to January 
2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) from decisions of the Muskogee, Oklahoma Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  The Veteran has received VA Chapter 30 
education benefits to assist her in taking college courses.  
In 2005, VA was paying the Veteran benefits based on full 
time enrollment.  The Veteran reduced the number of courses 
she was taking.  VA determined that the change from full time 
to part time enrollment for part of 2005 created an 
overpayment of $1,686.60.  The Veteran has appealed the 
overpayment, and has requested a waiver of recovery of part 
or all of the debt.

The issue of entitlement to a waiver of recovery of an 
overpayment of VA education benefits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran originally enrolled in 13 semester credit 
hours at Arkansas State University for the August to December 
2005 semester.

2.  For the period from August 22 to November 30, 2005, VA 
paid the Veteran Chapter 30 education benefits for full time 
study, in the amount of $3,373.20, at monthly rates of $1,004 
and 1,034.

3.  In November 2005, the Veteran reduced her enrollment to 8 
credit hours, a 1/2 time schedule.

4.  For the 1/2 time enrollment that was ultimately in effect 
for the period from August 22 to November 30, 2005, the 
Veteran was entitled to Chapter 30 education benefits in the 
amount of $1,686.60, at monthly rates of $502 and $517.




CONCLUSION OF LAW

The overpayment of VA education benefits in the amount of 
$1,686.60 was properly created.  38 U.S.C.A. §§ 3011, 3015, 
3680, 3685 (West 2002); 38 C.F.R. §§ 21.4270, 21.7020(b)(19), 
21.7136(b), 21.7139(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran had active service in 1997 to 2001.  During 
several periods, beginning in 2001, the Veteran has received 
VA Chapter 30 educational benefits to assist her in taking 
college courses.  The present appeal is related to benefits 
that VA paid based on her enrollment in courses in a term 
that ran from August to December 2005.

The rate of Chapter 30 education benefits that VA pays varies 
with the schedule of the veteran's studies, that is, whether 
the schedule is full time, 3/4 time, 1/2 time, or some other part 
time schedule.  38 C.F.R. § 21.7136(b).  The Veteran enrolled 
for the August to December 2005 term at Arkansas State 
University (ASU) in Jonesboro, Arkansas.  She enrolled for 13 
semester credit hours.  For college undergraduate courses, 
full time study is 14 semester hours or the equivalent.  
An educational institution may certify that 12 or 13 hours is 
considered full time at that institution.  38 C.F.R. 
§ 21.4270, Note 2.  Beginning in August 2005, VA paid the 
Veteran Chapter 30 education benefits at the rate for full 
time studies.  VA paid 30 percent of the monthly rate for the 
partial month of August 22 to 31.  VA paid at the rate of 
$1,004 per month for the portion of August and for September, 
and at the rate of $1,034 per month beginning in October.

During the term, in November 2005, the Veteran dropped a 
course, and reduced from 13 to 8 the number of credit hours 
she was taking.  By that time, VA had already paid benefits 
at the full time rate, a total of $3,373.20, for the period 
from August 22 to November 30, 2005.  The Veteran's reduced 
course load of 8 credit hours constitutes a 1/2 time schedule.  
38 C.F.R. § 21.4270(b).  VA determined that the benefits due 
for 1/2 time study should be at the rates of $502 per month for 
the portion of August and for September, and $517 per month 
beginning in October.  Based on those rates, VA calculated 
that the total benefits due for the period from August 22 to 
November 30 were $1,686.60.  VA found that the schedule 
reduction had created an overpayment of $1,686.60, the 
difference between the $3,373.20 that VA paid and the 
$1,686.60 that was due.

When a veteran receiving Chapter 30 benefits withdraws from a 
course, VA generally will not pay benefits for that course, 
unless the veteran withdrew because of being ordered to 
active duty, or unless there are mitigating circumstances.  
38 C.F.R. § 21.7139(a).  It is the responsibility of the 
veteran to submit a description of any claimed mitigating 
circumstances.  38 C.F.R. § 21.7139(a).  Mitigating 
circumstances may include, but are not limited to, illness, 
family member illness or death, employment changes or 
transfers, family or financial obligations, child care 
difficulties, or discontinuation of the course by the 
educational institution.  38 C.F.R. § 21.7020(b)(19).

The Veteran has not indicated that she was called to active 
duty in 2005.  She has not stated what circumstances led to 
her dropping a course in the fall 2005 term.

The Veteran has argued that she should not owe part or all of 
the overpayment because she was misadvised.  She reports that 
in November 2005 she asked the VA representative for ASU how 
dropping a course would affect her VA educational benefits.  
She states that the representative explained that the 
schedule reduction would cause a partial reduction of the 
benefits.  The Veteran indicates, however, that she did not 
understand that the reduction in benefits would be effective 
back to the beginning of the semester.

The results of the Veteran's consultation with the VA 
representative are not relevant to the creation of the 
overpayment.  The VA regulations regarding withdrawal from a 
course do not indicate that a veteran's failure to understand 
the resulting reduction in benefits would prevent that 
reduction.  Any consequence of the representative's advice 
potentially pertains to the request for waiver of recovery of 
the overpayment, and not to the creation and validity of the 
overpayment.

In addition, the Veteran has described her financial 
circumstances, noting that she is not working full time, and 
that she has expenses for daily transportation between home 
and school.  Her statements regarding those matters are not 
relevant to the validity of the creation of the overpayment; 
but may be relevant to her request for waiver of recovery of 
some or all of the overpayment.

When the Veteran's changed from a full time to a part time 
course load, VA appropriately reduced the rate of Chapter 30 
education benefits to which she was entitled.  As VA had 
already paid full time benefits for the period from August 22 
to November 30, 2005, the reduction in entitlement created an 
overpayment.  VA accurately calculated the $1,686.60 amount 
of the overpayment.  The Veteran has not claimed mitigating 
circumstances in the reduction in her course load.  
Therefore, the creation of the overpayment was valid.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) addresses VA's duties to 
inform and assist claimants for VA benefits.  The VCAA does 
not apply to cases involving overpayment or indebtedness.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras 
v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the 
fact that the VCAA is not controlling in these matters, the 
Board has reviewed this case to determine whether the Veteran 
has had a fair opportunity to present arguments and evidence 
in support of her challenge to the validity of the 
overpayment.  The Veteran's claims file contains evidence 
relevant to her education benefits.  The Veteran has 
presented arguments in support of her appeal regarding the 
validity of the overpayment.  The Board concludes that the 
requirements for the fair development of that appeal have 
been met.


ORDER

The overpayment of VA education benefits in the amount of 
$1,686.60 was properly created, and is a valid debt.


REMAND

In 2005, VA found that the Veteran's change from full time to 
part time enrollment for the fall 2005 semester created an 
overpayment of Chapter 30 education benefits in the amount of 
$1,686.60.  In September 2006, the Veteran filed a notice of 
disagreement (NOD) with that decision.  She both challenged 
the validity of the overpayment, and requested waiver of 
recovery of part or all of the debt.  In November 2006, the 
RO denied a waiver of indebtedness due to the overpayment.  
In December 2006, the Veteran filed an NOD with that 
decision.

When a claimant files a timely NOD, the agency of original 
jurisdiction (in this case, the RO) must prepare and send the 
claimant a statement of the case (SOC).  38 U.S.C.A. 
§ 7105(d) (West 2002).  In March 2007, the RO sent the 
Veteran an SOC addressing the issue of whether the 
overpayment of $1,686.60 was valid.  That SOC did not address 
the Veteran's appeal for a waiver of recovery of part or all 
of the overpayment.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, when a claimant submits an NOD, 
and the RO does not issue an SOC, the Board should remand the 
matter to the RO for the issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  In this case, the 
Board will remand the case for the RO to issue an SOC on the 
issue of the Veteran's request for a waiver of recovery of 
part or all of an overpayment of VA education benefits in the 
amount of $1,686.60.

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case with regard to the Veteran's appeal 
for a waiver of recovery of part or all of 
an overpayment of VA education benefits in 
the amount of $1,686.60.

The Board intimates no opinion as to the ultimate outcome of 
the remanded issue.  The Veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


